 



EXHIBIT 10.34

STOCK PURCHASE AGREEMENT

Martek Biosciences Corporation
6480 Dobbin Road
Columbia, MD 21045

Ladies & Gentlemen:

     The undersigned, The Gordon S. Macklin Family Trust, Gordon S. Macklin,
Trustee (the “Investor”), hereby confirms its agreement with you as follows:

     1.     This Stock Purchase Agreement (the “Agreement”) is made effective as
of December 17, 2001 between Martek Biosciences Corporation., a Delaware
corporation (the “Company”), and the Investor.

     2.     The Company is offering up to 1,300,000 shares (the “Shares”) of
common stock of the Company, $0.10 par value per share (together with related
share purchase rights pursuant to the Rights Agreement (the “Rights Agreement”)
between Martek and Registrar and Transfer Company, dated January 24, 1996, as
amended November 5, 1998 (the “Common Stock”), subject to adjustment by the
Company’s Board of Directors, to certain investors in a private placement (the
“Offering”).

     3.     The Company and the Investor agree that the Investor will purchase
from the Company and the Company will issue and sell to the Investor 20,000
Shares, for a purchase price of $19.25 per share, or an aggregate purchase price
of $385,000, pursuant to the Terms and Conditions for Purchase of Shares
attached hereto as Annex I and incorporated herein by reference as if fully set
forth herein. Unless otherwise requested by the Investor, certificates
representing the Shares purchased by the Investor will be registered in the
Investor’s name and address as set forth below.

     4.     The Investor represents that, except as set forth below, (a) it has
had no position, office or other material relationship within the past three
years with the Company or its affiliates, (b) neither it, nor any group of which
it is a member or to which it is related, beneficially owns (including the right
to acquire or vote) any securities of the Company and (c) it has no direct or
indirect affiliation or association with any NASD member. Exceptions:

     None

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

     (If no exceptions, write “none.” If left blank, response will be deemed to
be “none.”)

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.



          The Gordon S. Macklin Family Trust

--------------------------------------------------------------------------------

“INVESTOR”   By: /s/ Gordon S. Macklin

--------------------------------------------------------------------------------

  Print Name: Gordon S. Macklin

--------------------------------------------------------------------------------

  Title: Trustee (sole)

--------------------------------------------------------------------------------

  Address:     email:

--------------------------------------------------------------------------------

  Tax ID No.:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

68



--------------------------------------------------------------------------------



 





  Telephone:                                                            
Name in which shares should be registered
(if different):                                                         

AGREED AND ACCEPTED:
MARTEK BIOSCIENCES CORPORATION



/s/ Peter L. Buzy              
By: Peter L. Buzy
Chief Financial Officer

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

69



--------------------------------------------------------------------------------



 



ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

     1.     Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company is offering      shares of Common
Stock (together with related share purchase rights pursuant to the Rights
Agreement (the “Rights Agreement”) between Martek and Registrar and Transfer
Company, dated January 24, 1996, as amended November 5, 1998 (the “Shares). The
Company reserves the right to increase or decrease the number of Shares it is
offering.

     2.     Agreement to Sell and Purchase the Shares; Subscription Date.

     2.1 At the Closing (as defined in Section 3), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions hereinafter set forth, the number of Shares set forth on the
signature page hereto at the purchase price set forth on such signature page.

     2.2 The Company is entering into this same form of Stock Purchase Agreement
with certain other investors (the “Other Investors”) effective as of the date
hereof (the “Subscription Date”) and expects to complete sales of Shares to
them. (The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors,” and this Agreement and the Stock
Purchase Agreements executed by the Other Investors are hereinafter sometimes
collectively referred to as the “Agreements.”)

     3.     Delivery of the Shares at Closing. The completion of the purchase
and sale of the Shares (the “Closing”) shall occur (the “Closing Date”) on the
third business day after the Subscription Date (or upon such earlier date as the
Company and the Investors shall agree), at the offices of the Company’s counsel.
At the Closing, the Company shall deliver to the Investor one or more stock
certificates representing the number of Shares set forth on the signature page
hereto, each such certificate to be registered in the name of the Investor or,
if so indicated on the signature page hereto, in the name of a nominee
designated by the Investor. The Company’s obligation to issue the Shares to the
Investor shall be subject to the following conditions, any one or more of which
may be waived by the Company: (a) receipt by the Company of a certified or
official bank check or wire transfer of funds in the full amount of the purchase
price for the Shares being purchased hereunder as set forth on the signature
page hereto; (b) completion of the purchases and sales under the Agreements with
the Other Investors; and (c) the accuracy of the representations and warranties
made by the Investors and the fulfillment of those undertakings of the Investors
to be fulfilled prior to the Closing. The Investor’s obligation to purchase the
Shares shall be subject to the following conditions, any one or more of which
may be waived by the Investor: (a) receipt by the Investor of one or more stock
certificates representing the number of Shares set forth on the signature page
hereto; (b) receipt by the Investor of an opinion letter, dated as of the
Closing Date, from Hogan & Hartson LLP, counsel to the Company; (c) the accuracy
of the representations and warranties made by the Company and the fulfillment of
those undertakings of the Company to be fulfilled prior to the Closing; (d) on
the Closing Date, no legal action, suit or proceeding shall be pending or
threatened which seeks to restrain or prohibit the transactions contemplated by
the Agreements; and (e) the Company shall have delivered to the Investors its
certificate, dated the Closing Date, duly executed by its Chief Executive
Officer to the effect set forth in clause (c) above.

     4.     Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with, the Investor, as
follows:

     4.1 Organization. The Company is duly organized and validly existing in
good standing under the laws of the jurisdiction of its organization. The
Company has full power and authority to own, operate and occupy its properties
and to conduct its business as presently

70



--------------------------------------------------------------------------------



 



conducted and is registered or qualified to do business and in good standing in
each jurisdiction in which it owns or leases property or transacts business and
where the failure to be so qualified would have a material adverse effect upon
the financial condition or business, operations, assets or prospects of the
Company, and no proceeding has been instituted in any such jurisdiction,
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification. The Company has no subsidiaries (as such
term is defined in Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”)).

     4.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under the Agreements, and the
Agreements have been duly authorized and validly executed and delivered by the
Company and constitute legal, valid and binding agreements of the Company
enforceable against the Company in accordance with their terms, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

     4.3 Non-Contravention. The execution and delivery of the Agreements, the
issuance and sale of the Shares to be sold by the Company under the Agreements,
the fulfillment of the terms of the Agreements and the consummation of the
transactions contemplated thereby will not (A) conflict with or constitute a
violation of, or default (with or without the giving of notice or the passage of
time or both) under, (i) any material bond, debenture, note or other evidence of
indebtedness, or under any material lease, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company is a party or by which it or its properties are bound, (ii) the charter,
by-laws or other organizational documents of the Company, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or its
properties, or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
the Company is a party or by which it is bound or to which any of the property
or assets of the Company is subject. No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, self-regulatory organization, stock exchange or
market, or other governmental body in the United States is required for the
execution and delivery of the Agreements and the valid issuance and sale of the
Shares to be sold pursuant to the Agreements, other than such as have been made
or obtained, and except for any securities filings required to be made under
federal or state securities laws.

     4.4 Reporting Status. The Company has filed in a timely manner all
documents that the Company was required to file under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), during the 12 months preceding the
date of this Agreement. The following documents complied in all material
respects with the SEC’s requirements as of their respective filing dates, and
the information contained therein as of the date thereof did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein in light of the
circumstances under where they were made not misleading, except to the extent
that information contained in any such document has been revised or superseded
by a later filed SEC Document (as defined below):



       (i) The Company’s Annual Report on Form 10-K for the year ended
October 31, 2000, including the exhibits thereto (the “Form 10-K”); and

71



--------------------------------------------------------------------------------



 





  (ii) all other documents, including the exhibits thereto, filed by the Company
with the SEC since October 31, 2000 pursuant to the reporting requirements of
the Exchange Act (together with the Form 10-K, the “SEC Documents”).

     The SEC Documents as of the date of their respective filings with the SEC,
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

     4.5 Capitalization. As of the date hereof, the authorized capital stock of
the Company consists of 35,000,000 shares of capital stock, of which 30,000,000
shares are designated Common Stock and 5,000,000 shares are designated preferred
stock. As of December 6, 2001, there were approximately (i) 19,571,796 shares of
Common Stock issued and outstanding, (ii) no shares of Preferred Stock issued
and outstanding, (iii) 708,700 shares of Common Stock reserved for issuance
under the Company’s 2001 Stock Option Plan, including 3,510,470 shares issuable
upon exercise of outstanding stock options issued by the Company to employees,
consultants and directors of the Company, (iv) 664,072 shares of Common Stock
reserved for issuance upon exercise of warrants issued by the Company and
(vi) except for the rights issuable pursuant to the Rights Agreement, no other
shares or options, warrants or other rights to acquire shares of capital stock
of the Company or securities convertible into capital stock of the Company. All
outstanding shares of Common Stock are duly authorized, validly issued, fully
paid and nonassessable, free from any liens or any other encumbrances created by
the Company with respect to the issuance and delivery thereof and not subject to
preemptive rights. Other than as disclosed in the SEC Documents, except as set
forth above, there are no outstanding rights, options, warrants, preemptive
rights, rights of first refusal agreements, commitments or similar rights for
the purchase or acquisition from the Company of any securities of the Company.
The Shares to be sold pursuant to the Agreements have been duly authorized, and
when issued and paid for in accordance with the terms of the Agreements will be
duly and validly issued, fully paid and nonassessable, free and clear of all
pledges, liens, encumbrances and other restrictions (other than those arising
under federal or state securities laws as a result of the private placement of
the Shares to the Investors). Except for the rights issuable pursuant to the
Rights Agreement, no preemptive right, co-sale right, right of first refusal or
other similar right exists with respect to the Shares or the issuance and sale
thereof. No further approval or authorization of any stockholder, the Board of
Directors of the Company or others is required for the issuance and sale of the
Shares. Except as set forth in the SEC Documents, no holder of any of the
securities of the Company has any rights (“demand,” “piggyback” or otherwise) to
have such securities registered by reason of the intention to file, filing or
effectiveness of a Registration Statement (as defined in Section 7.1 hereof).

     4.6 Legal Proceedings. There is no material legal or governmental
proceeding pending or, to the knowledge of the Company, threatened to which the
Company or any officer or director of the Company in their capacity as such
officer or director is or may be a party or of which the business or property of
the Company is subject that is not disclosed in the SEC Documents. There is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body (including, without limitation, the SEC) pending or, to the
knowledge of the Company, threatened against or affecting the wherein an
unfavorable decision, ruling or finding could adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under the Agreements.

     4.7 No Violations. The Company is not in violation of its charter, bylaws,
or other organizational document, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company, which violation, individually or
in the aggregate, would be reasonably likely to have a material adverse effect
on the business, operations, assets or prospects or financial condition of the
Company, or in default (and there exists no condition which, with or without the
passage of time

72



--------------------------------------------------------------------------------



 



or giving of notice or both, would constitute a default) in any material respect
in the performance of any bond, debenture, note or any other evidence of
indebtedness in any indenture, mortgage, deed of trust or any other material
agreement or instrument to which the Company is a party or by which the Company
is bound or by which the properties of the Company are bound, which would be
reasonably likely to have a material adverse effect upon the business,
operations, assets or prospects or financial condition of the Company.

     4.8 Governmental Permits, Etc. With the exception of the matters which are
dealt with separately in Section 4.1, 4.4, 4.12 and 4.13, the Company has all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department,
or body that are currently necessary for the operation of the business of the
Company as currently conducted, except where the failure to currently possess
could not reasonably be expected to have a material adverse effect upon the
business, operations, assets or prospects or financial condition of the Company.

     4.9 Intellectual Property. The Company owns or possesses sufficient rights
to use all patents, patent rights, trademarks, copyrights, licenses, inventions,
trade secrets, trade names and know-how (collectively, “Intellectual Property”)
that are necessary for the conduct of its business as now conducted except where
the failure to currently own or possess would not have a material adverse effect
on the financial condition or business of the Company. Except as set forth in
the SEC Documents, (i) the Company has not received any notice of, or has any
knowledge of, any infringement of asserted rights of a third party with respect
to any Intellectual Property that, individually or in the aggregate, would have
a material adverse effect on the financial condition or business, operations,
assets or prospects of the Company and (ii) the Company has not received any
notice of any infringement rights by a third party with respect to any
Intellectual Property that, individually or in the aggregate, would have a
material adverse effect upon the business, operations, assets or prospects or
financial condition of the Company.

     4.10 Financial Statements. The financial statements of the Company and the
related notes thereto included in the SEC Documents present fairly, in
accordance with the rules and regulations of the SEC, the financial position of
the Company as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified. Such financial statements
(including the related notes) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified.

     4.11 No Material Adverse Change. Except as publicly disclosed in the SEC
Documents, press releases or in other “public disclosures” as such term is
defined in Section 101(e) of Regulation FD of the Exchange Act, since July 31,
2001 there has not been (i) any material adverse change in the financial
condition, earnings or prospects of the Company nor has any material adverse
event occurred to the Company(it being understood that the Company has incurred
operating losses), (ii) any obligation, direct or contingent, that is material
to the Company, incurred by the Company, except obligations incurred in the
ordinary course of business, (iii) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company, or (iv) any loss or
damage (whether or not insured) to the physical property of the Company which
has been sustained which has a material adverse effect on the condition
(financial or otherwise), earnings, operations, business or business prospects
of the Company. Except as publicly disclosed in the SEC Documents, press
releases or in other “public disclosures” as such term is defined in Section
101(e) of Regulation FD of the Exchange Act, since July 31, 2001, the Company
has not (i) sold, assigned, transferred, abandoned, mortgaged, pledged or
subjected to lien any of its material properties, tangible or intangible, or
rights under any material contract, permit, license, franchise or other
agreement or (ii) waived or cancelled any indebtedness or other obligations owed
to the Company.

     4.12 NASDAQ Listing. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed on The Nasdaq Stock Market, Inc.
National Market (the “Nasdaq National Market”), and the Company has taken no
action designed

73



--------------------------------------------------------------------------------



 



to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or de-listing the Common Stock from the Nasdaq
National Market, nor to the Company’s knowledge is the National Association of
Securities Dealers, Inc. (“NASD”) currently contemplating terminating such
listing. The Company and the Common Stock meet the criteria for continued
listing and trading on the Nasdaq National Market.

     4.13 Listing of the Shares. The Company shall comply with all requirements
of the National Association of Securities Dealers, Inc. with respect to the
issuance of the Shares and the listing thereof on the Nasdaq National Market. In
furtherance thereof, the Company shall use its commercially reasonable efforts
to take such actions as may be necessary and as soon as practicable and in no
event later than 20 days after the Closing Date to file with the Nasdaq National
Market an application or other document required by the Nasdaq National Market
and pay all applicable fees for the listing of the Shares with the Nasdaq
National Market and shall provide evidence of such filing to the Investors. The
Company knows of no reason why the Shares will not be eligible for listing on
the Nasdaq National Market.

     4.14 No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Shares.

     4.15 S-3 Status. The Company meets the requirements for the use of Form S-3
for the registration of the resale of the Shares by the Investors and will use
its best efforts to maintain S-3 status with the SEC during the Registration
Period (as defined in Section 7.1(c)).

     4.16 Insurance. The Company maintains and will continue to maintain
insurance against loss or damage by fire or other casualty and such other
insurance, including, but not limited to, product liability insurance, in such
amounts and covering such risks as is reasonably adequate consistent with
industry practice for the conduct of its business and the value of its
properties.

     4.17 Tax Matters. The Company has filed all material federal, state and
local income and franchise and other tax returns required to be filed and has
paid all taxes due in accordance therewith, and no tax deficiency has been
determined adversely to the Company which has had (nor does the Company have any
knowledge of any tax deficiency which, if determined adversely to the Company,
would reasonably be expected to have) a material adverse effect on the financial
condition or results of operations of the Company.

     4.18 Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940 and the rules
and regulations of the SEC thereunder.

     4.19 No Registration. Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Investors in
Section 5 hereof, no registration of the Shares under the Securities Act is
required in connection with the offer and sale of the Shares by the Company to
the Investors as contemplated by the Agreements.

     4.20 Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient, in the judgment of the Company’s board
of directors, to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

74



--------------------------------------------------------------------------------



 



     4.21 Form D. The Company agrees to file one or more Forms D with respect to
the Shares on a timely basis as required under Regulation D under the Securities
Act to claim the exemption provided by Rule 506 of Regulation D and to provide a
copy thereof to the Investors and their counsel promptly after such filing.

4.22 Certain Future Financings and Related Actions.

     (a)  The Company will not sell, offer to sell, solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the Securities
Act) that is or could be integrated with the sale of the Shares in a manner that
would require the registration of the Shares under the Securities Act.

     (b)  The Company shall not offer, sell, contract to sell or issue (or
engage any person to assist the Company in taking any such action) any equity
securities or securities convertible into, exchangeable for or otherwise
entitling the holder to acquire, any Common Stock at a price below the market
price of the Common Stock during the period from the date of this Agreement to
the effective date of the Registration Statement; provided, however, that
nothing in this Section 4.22(b) shall prohibit the Company from issuing
securities (v) to employees, directors, officers, advisors or consultants of the
Company; (w) upon exercise of conversion, exchange, purchase or similar rights
issued, granted or given by the Company and outstanding as of the date of this
Agreement; (x) pursuant to a public offering underwritten on a firm commitment
basis registered under the Securities Act; (y) for the purpose of funding the
acquisition of securities or assets of any entity in a single transaction or a
series of related transactions; or (z) pursuant to a strategic partnership or
alliance agreement, loan agreement, equipment lease or similar commercial
agreement (including licensing and similar arrangements).

     4.23 Use of Proceeds. The Company will use the net proceeds from the sale
of the Shares for working capital and other general corporate purposes.

     5.     Representations, Warranties and Covenants of the Investor.

     5.1 The Investor represents and warrants to, and covenants with, the
Company that: (i) the Investor is an “accredited investor” as defined in
Regulation D under the Securities Act and the Investor has the knowledge,
sophistication and experience necessary to make, and is qualified to make
decisions with respect to, investments in shares presenting an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the Shares; (ii) the
Investor is acquiring the number of Shares set forth on the signature page
hereto for its own account for investment only and with no present intention of
distributing any of such Shares in violation of the Securities Act or any
arrangement or understanding with any other persons regarding the distribution
of such Shares; (iii) the Investor will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Shares except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (iv) the Investor has
filled in all requested information on the signature page hereto for use in
preparation of the Registration Statement and the answers thereto are true and
correct as of the date hereof and will be true and correct as of the Closing
Date; (v) the Investor will notify the Company promptly of any change in any of
such information until such time as the Investor has sold all of its Shares or
until the Company is no longer required to keep the Registration Statement
effective; and (vi) the Investor has, in connection with its decision to
purchase the number of Shares set forth on the signature page hereto, relied
only upon the SEC Documents, other publicly available information and the
representations and warranties of the Company contained herein. The Investor
understands that its acquisition of the Shares has not been registered under the
Securities Act or registered or qualified under any state securities law in

75



--------------------------------------------------------------------------------



 



reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of the Investor’s investment intent as
expressed herein.

     5.2 The Investor acknowledges that the Company has represented that no
action has been or will be taken in any jurisdiction outside the United States
by the Company that would permit an offering of the Shares, or possession or
distribution of offering materials in connection with the issue of the Shares,
in any jurisdiction outside the United States where action for that purpose is
required. If the Investor is located or domiciled outside the United States it
agrees to comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Shares or has in
its possession or distributes any offering material, in all cases at its own
expense.

     5.3 The Investor hereby covenants with the Company not to make any sale of
the Shares without complying with the provisions of this Agreement, including
Section 7.2 hereof and, without effectively causing the prospectus delivery
requirement under the Securities Act to be satisfied, if applicable, and the
Investor acknowledges that the certificates evidencing the Shares will be
imprinted with a legend that prohibits their transfer except in accordance
therewith. The Investor acknowledges that there may occasionally be times when
the Company, based on the advice of its counsel, determines that, subject to the
limitations of Section 7.2, it must suspend the use of the Prospectus forming a
part of the Registration Statement until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the SEC or until the Company has amended or supplemented such Prospectus.

     5.4 The Investor further represents and warrants to, and covenants with,
the Company that (i) the Investor has full right, power, authority and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and (ii) this Agreement constitutes a valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification and contribution agreements of the Investors
herein may be legally unenforceable.

     5.5 The Investor will not, prior to the effectiveness of the Registration
Statement, sell, offer to sell, solicit offers to buy, dispose of, loan, pledge
or grant any right with respect to (collectively, a “Disposition”), the Common
Stock of the Company in violation of the Securities Act, nor will Investor
engage in any hedging or other transaction which is designed to or could
reasonably be expected to lead to or result in a Disposition of Common Stock of
the Company by the Investor or any other person or entity in violation of the
Securities Act. Such prohibited hedging or other transactions would include
without limitation effecting any short sale or having in effect any short
position (whether or not such sale or position is against the box and regardless
of when such position was entered into) or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to the
Common Stock of the Company or with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock of the Company.

     5.6 The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.

76



--------------------------------------------------------------------------------



 



     6.     Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein shall survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefor.

     1.     7. Registration of the Shares; Compliance with the Securities Act.

7.1 Registration Procedures and Expenses. The Company shall:

     (a)  subject to receipt of necessary information from the Investors, use
commercially reasonable efforts to prepare and file with the SEC, within 30 days
after the Closing Date, a registration statement (the “Registration Statement”)
on Form S-3 to enable the resale of the Registrable Shares (as defined below) by
the Investors on a delayed or continuous basis under Rule 415 of the Securities
Act. “Registrable Shares” means (a) all shares of Common Stock purchased in the
Offering and (b) Penalty Shares (as defined below), if any;

     (b)  use commercially reasonable efforts, subject to receipt of necessary
information from the Investors, to cause the Registration Statement to become
effective within 120 days after the Closing Date;

     (c)  use commercially reasonable efforts to prepare and file with the SEC
such amendments and supplements to the Registration Statement and the Prospectus
used in connection therewith and take all such other actions as may be necessary
to keep the Registration Statement current and effective for a period (the
“Registration Period”) not exceeding, with respect to each Investor’s
Registrable Shares, the earlier of (i) the second anniversary of the Closing
Date, (ii) the date on which the Investor may sell all Shares then held by the
Investor without restriction by the volume limitations of Rule 144(e) of the
Securities Act, and (iii) such time as all Registrable Shares held by such
Investor have been sold (A) pursuant to a registration statement, (B) to or
through a broker or dealer or underwriter in a public distribution or a public
securities transaction, and/or (C) in a transaction exempt from the registration
and prospectus delivery requirements of the Securities Act under Section 4(1)
thereof so that all transfer restrictions and restrictive legends with respect
thereto, if any, are removed upon the consummation of such sale.

     (d)  promptly furnish to the Investor with respect to the Shares registered
under the Registration Statement such number of copies of the Registration
Statement, Prospectuses and Preliminary Prospectuses in conformity with the
requirements of the Securities Act and such other documents as the Investor may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Shares by the Investor;

     (e)  promptly take such action as may be necessary to qualify, or obtain,
an exemption for the Registrable Shares under such of the state securities laws
of United States jurisdictions as shall be necessary to qualify, or obtain an
exemption for, the sale of the Registrable Shares in states specified in writing
by the Investor; provided, however, that the Company shall not be required to
qualify to do business or consent to service of process in any jurisdiction in
which it is not now so qualified or has not so consented;

     (f)  bear all expenses in connection with the procedures in paragraph (a)
through (e) of this Section 7.1 and the registration of the Shares pursuant to
the Registration Statement, regardless of whether a Registration Statement
becomes effective, including without limitation: (i) all registration and filing
fees and expenses (including filings made with the NASD); (ii) fees and expenses
of compliance with federal securities and state “blue sky” or securities laws;
(iii) expenses of printing (including printing certificates for the Registrable
Securities and Prospectuses), messenger and delivery services and telephone;
(iv) all application and filing fees in connection with listing the Registrable
Securities on a national securities exchange or automated quotation system
pursuant to the requirements hereof; and (v) all fees and

77



--------------------------------------------------------------------------------



 



disbursements of counsel of the Company and independent certified public
accountants of the Company (including the expenses of any special audit and
“cold comfort” letters required by or incident to such performance); provided,
however, that each Investor shall be responsible for paying the underwriting
commissions or brokerage fees, and taxes of any kind (including, without
limitation, transfer taxes) applicable to any disposition, sale or transfer of
such Investor’s Registrable Securities. The Company shall, in any event, bear
its internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), the
expense of any annual audit, rating agency fees and the fees and expenses of any
person, including special experts, retained by the Company;

     (g)  advise the Investors, within two business days by e-mail, fax or other
type of communication, and, if requested by such person, confirm such advice in
writing: (i) after it shall receive notice or obtain knowledge of the issuance
of any stop order by the SEC delaying or suspending the effectiveness of the
Registration Statement or of the initiation or threat of any proceeding for that
purpose, or any other order issued by any state securities commission or other
regulatory authority suspending the qualification or exemption from
qualification of such Registrable Securities under state securities or “blue
sky” laws; and it will promptly use its best efforts to prevent the issuance of
any stop order or other order or to obtain its withdrawal at the earliest
possible moment if such stop order or other order should be issued; and (ii)
when the Prospectus or any Prospectus Supplement or post-effective amendment has
been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective.;

     (h)  otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC;

     (i)  use commercially reasonable efforts to cause all Registrable Shares to
be listed on each securities exchange or market, if any, on which equity
securities issued by the Company are then listed; and

     (j)  use commercially reasonable efforts to take all other steps necessary
to effect the registration of the Registrable Shares contemplated hereby and to
enable the Investors to sell the Shares under Rule 144.

     (k) The Company further agrees that, in the event that the Registration
Statement has not (i) been filed with the SEC within 30 days after the Closing
Date or (ii) been declared effective by the SEC within 120 days after the
Closing Date, unless the failure to become effective is due to the fault of one
or more Investors (each such event referred to in clauses (i) and (ii), a
“Registration Default”), for all or part of each 30-day period (a “Penalty
Period”) during which the Registration Default remains uncured, the Company
shall issue or pay, as applicable, to each Investor 1% for each Penalty Period
of the aggregate purchase price paid by the Investor for its Shares, payable in
validly issued, fully paid and nonassessable shares of Common Stock (valued at
the average of the closing price of the Common Stock for the three trading days
ending on the last trading day of such Penalty Period) (the “Penalty Shares”) or
cash, at the option of the Company; provided, that if the issuance of Penalty
Shares by the Company would result in the Company being required under NASDAQ
rules or other applicable rules to obtain the approval of the Company’s
stockholders, then the Company shall pay cash rather than issue such Penalty
Shares to the extent needed to avoid such stockholder approval. The Company
shall deliver said shares or cash payment to the Investor by the fifth business
day after the end of each such Penalty Period. Notwithstanding anything to the
contrary in Section 7.3 or any other provision of this Agreement, the issuance
of the Penalty Shares or cash as provided in this Section 7.1(k) shall be the
Investor’s sole and exclusive remedy in the event of any Registration Default;
provided, however, that if the foregoing remedy is deemed unenforceable by a
court of competent jurisdiction then the Investor shall have all other remedies
available at law or in equity.

78



--------------------------------------------------------------------------------



 



     7.2 Transfer of Shares; Suspension.

     (a)  The Investor agrees that it will not effect any Disposition of the
Shares or its right to purchase the Shares that would constitute a sale within
the meaning of the Securities Act except as contemplated in the Registration
Statement referred to in Section 7.1 and as described below or otherwise in
accordance with the Securities Act, and that it will promptly notify the Company
of any changes in the information set forth in the Registration Statement
regarding the Investor or its plan of distribution.

     (b)  Except in the event that paragraph (c) below applies, the Company
shall, at all times during the Registration Period, promptly (i) prepare and
file from time to time with the SEC a post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or a supplement
or amendment to any document incorporated therein by reference or file any other
required document so that such Registration Statement will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
so that, as thereafter delivered to purchasers of the Shares being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Investor copies of any documents
filed pursuant to Section 7.2(b)(i); and (iii) inform each Investor that the
Company has complied with its obligations in Section 7.2(b)(i) (or that, if the
Company has filed a post-effective amendment to the Registration Statement which
has not yet been declared effective, the Company will notify the Investor to
that effect, will use its commercially reasonable efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Investor pursuant to Section 7.2(b)(i) hereof when the
amendment has become effective).

     (c)  Subject to paragraph (d) below, in the event (i) of any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; or (iv) of any event or circumstance which necessitates the
making of any changes in the Registration Statement or Prospectus, or any
document incorporated or deemed to be incorporated therein by reference, so
that, in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or any omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or any omission to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; then the Company shall
deliver a notice in writing to the Investor (the “Suspension Notice”) to the
effect of the foregoing and, upon receipt of such Suspension Notice, the
Investor will refrain from selling any Registrable Shares pursuant to the
Registration Statement (a “Suspension”) until the Investor’s receipt of copies
of a supplemented or amended Prospectus prepared and filed by the Company, or
until it is advised in writing by the Company that the current Prospectus may be
used, and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. In the
event of any Suspension, the Company will use its commercially reasonable
efforts, consistent with the best interests of the Company and its stockholders,
to cause the use of the Prospectus so suspended to be resumed as soon as
reasonably practicable after the delivery of a Suspension Notice to the
Investor. In addition to and without limiting any other remedies (including,
without limitation, at law or at equity) available to the Investor, the Investor
shall be entitled to specific

79



--------------------------------------------------------------------------------



 



performance in the event that the Company fails to comply with the provisions of
this Section 7.2(c).

     (d)  Notwithstanding the foregoing paragraphs of this Section 7.2, the
Investor shall not be prohibited from selling Registrable Shares under the
Registration Statement as a result of Suspensions on more than two occasions
(for two separate suspension events) of not more than 45 days each in any twelve
month period.

     (e)  Provided that a Suspension is not then in effect, the Investor may
sell Registrable Shares under the Registration Statement, provided that it
arranges for delivery of a current Prospectus to the transferee of such Shares.
Upon receipt of a request therefor, the Company has agreed to provide, at its
own expense, an adequate number of current Prospectuses (including documents
incorporated by reference therein) to the Investor and to supply copies to any
other parties requiring such Prospectuses.

     (f)  In the event of a sale of Registrable Shares by the Investor under the
Registration Statement, the Investor must also deliver to the Company’s transfer
agent, with a copy to the Company, a Certificate of Subsequent Sale
substantially in the form attached hereto as Exhibit A, so that the Registrable
Shares may be properly transferred.

     7.3 Indemnification. For the purpose of this Section 7.3:

     (i)  the term “Selling Stockholder” shall include the Investor and any
person controlling such Investor;

     (ii)  the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 7.1; and

     (iii)  the term “untrue statement” shall include any untrue statement or
alleged untrue statement, or any omission or alleged omission to state in the
Registration Statement or Prospectus a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

     (a)  The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any losses, claims, damages, liabilities or
expenses to which such Selling Stockholder may become subject (under the
Securities Act or otherwise) insofar as such losses, claims, damages,
liabilities or expenses (or actions or proceedings in respect thereof) arise out
of, or are based upon (i) any untrue statement of a material fact contained in
the Registration Statement or Prospectus, (ii) any failure by the Company to
fulfill any undertaking included in the Registration Statement, or (iii) any
breach of any representation, warranty or covenant made by the Company in this
Agreement, and the Company will promptly reimburse such Selling Stockholder for
any reasonable legal or other expenses incurred in investigating, defending or
preparing to defend, settling, compromising or paying any such action,
proceeding or claim, provided, however, that the Company shall not be liable in
any such case to the extent that such loss, claim, damage, liability or expense
arises solely out of, or is based solely upon, an untrue statement made in such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by such Selling Stockholder specifically
for use in preparation of the Registration Statement or the failure of such
Selling Stockholder to comply with its covenants and agreements contained in
Sections 5.3 or 7.2 hereof respecting sale of the Shares or any statement or
omission in any Prospectus that is corrected in any subsequent Prospectus that
was delivered to the Investor at least three business days prior to the
pertinent sale or sales by the Investor. Notwithstanding the foregoing, the
Company shall not be liable to any Selling Stockholder for any consequential
damages, including lost profits, solely with respect to losses, claims, damages,
liabilities or expenses to which such Selling Stockholder may become subject

80



--------------------------------------------------------------------------------



 



arising out of, or based upon, any breach of any representation, warranty or
covenant made by the Company in this Agreement.

     (b)  The Investor agrees (severally and not jointly with any other
Investor) to indemnify and hold harmless the Company (and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act,
each officer of the Company who signs the Registration Statement and each
director of the Company) from and against any losses, claims, damages,
liabilities or expenses to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages, liabilities or expenses (or actions or
proceedings in respect thereof) arise solely out of, or are based solely upon,
(i) any failure to comply with the covenants and agreements contained in
Section 5.3 or 7.2 hereof respecting sale of the Shares, or (ii) any untrue
statement of a material fact contained in the Registration Statement if such
untrue statement was made in reliance upon and in conformity with written
information furnished by the Investor specifically for use in preparation of the
Registration Statement (provided, however, that no Investor shall be liable in
any such case for any untrue statement in any Registration Statement or
Prospectus if such statement has been corrected in writing by such Investor and
delivered to the Company at least three business days prior to the pertinent
sale or sales by the Investor), and the Investor will reimburse the Company (or
such officer, director or controlling person), as the case may be, for any legal
or other expenses reasonably incurred in investigating, defending or preparing
to defend, settling, compromising or paying any such action, proceeding or
claim. Notwithstanding the foregoing, (x) the Investor’s aggregate liability
pursuant to this subsection (b) and subsection (d) shall be limited to the net
amount received by the Investor from the sale of the Shares and (y) the Investor
shall not be liable to the Company for any consequential damages, including lost
profits, solely with respect to losses, claims, damages, liabilities or expenses
to which the Company (or any officer, director or controlling person as set
forth above) may become subject (under the Securities Act or otherwise), arising
out of, or based upon, any failure to comply with the covenants and agreements
contained in Section 5.3 or 7.2 hereof respecting sale of the Shares.

     (c)  Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 7.3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 7.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 7.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided further,
however, that if there exists or shall exist a conflict of interest that would
make it inappropriate, in the opinion of counsel to the indemnified person, for
the same counsel to represent both the indemnified person and such indemnifying
person or any affiliate or associate thereof, the indemnified person shall be
entitled to retain its own counsel at the expense of such indemnifying person;
provided, however, that no indemnifying person shall be responsible for the fees
and expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of

81



--------------------------------------------------------------------------------



 



which any indemnified person is or could have been a party and indemnification
could have been sought hereunder by such indemnified person, unless such
settlement includes an unconditional release of such indemnified person from all
liability on claims that are the subject matter of such proceeding.

     (d)  If the indemnification provided for in this Section 7.3 is unavailable
to or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages, liabilities or expenses (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and the Investor on
the other in connection with the statements or omissions or other matters which
resulted in such losses, claims, damages, liabilities or expenses (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, in the
case of an untrue statement, whether the untrue statement relates to information
supplied by the Company on the one hand or an Investor on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement. The Company and the Investors agree
that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation (even if the Investors
were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Investor
shall be required to contribute any amount in excess of the net amount received
by the Investor from the sale of the Shares. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Investors’ obligations in this subsection to
contribute are several in proportion to their sales of Shares to which such loss
relates and not joint.

     (e)  The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 7.3, and are fully informed regarding said
provisions.

     7.4 Rule 144. For a period of two years following the date hereof, the
Company agrees with each holder of Registrable Shares to:

     (a)  comply with the requirements of Rule 144(c) under the Securities Act
with respect to current public information about the Company; and

     b) use its commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time it is subject to such reporting
requirements).

     7.5 Termination of Conditions and Obligations. The conditions precedent
imposed by Section 5 or this Section 7 upon Dispositions of the Registrable
Shares by the Investor shall cease and terminate as to any particular number of
the Registrable Shares and the restrictive legend shall be removed when such
Registrable Shares shall have been effectively registered under the Securities
Act and sold or otherwise disposed of in accordance with the intended method of
disposition set forth in the Registration Statement covering such Registrable
Shares or at such time as an opinion of counsel reasonably satisfactory to the
Company shall have been rendered to

82



--------------------------------------------------------------------------------



 



the effect that such conditions are not necessary in order to comply with the
Securities Act (provided that such opinion shall not be required if the Company
shall be furnished with written documentation reasonably satisfactory to it that
such Registrable Shares are being transferred in a customary transaction exempt
from registration under Rule 144 under the Securities Act).

     8.     Notices. Except as specifically permitted by Section 7.1(g), all
notices, requests, consents and other communications hereunder shall be in
writing, shall be mailed (A) if within domestic United States by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile, or (B) if delivered from outside the
United States, by International Federal Express or facsimile, and shall be
deemed given (i) if delivered by first-class registered or certified mail
domestic, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
shall be delivered as addressed as follows:

     (a)  if to the Company, to:



  Martek Biosciences Corporation
6480 Dobbin Road
Columbia, Maryland 20145
Attention: Corporate Secretary
Phone (410) 740-0081
Telecopy: (410) 740-2985



          with a copy to:



  Hogan & Hartson LLP
111 South Calvert Street
Baltimore, Maryland 21202
Attn: Michael J. Silver
Phone: (410) 659-2774
Telecopy: (410) 539-6981



       (b) if to the Investor, at its address on the signature page hereto, or
at such other address or addresses as may have been furnished to the Company in
writing.

     9.     Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

     10.     Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

     11.     Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

     12.     Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.

     13. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to such subject matter are
expressly cancelled.

83



--------------------------------------------------------------------------------



 



     14.     Finders Fees. Neither the Company nor the Investor nor any
affiliate thereof has incurred any obligation which will result in the
obligation of the other party to pay any finder’s fee or commission in
connection with this transaction, except for fees payable by the Company to
Adams, Harkness and Hill.

     15.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

     16.     Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the Company and
the Investors, including without limitation and without the need for an express
assignment, affiliates of the Investors. With respect to transfers that are not
made pursuant to the Registration Statement, the rights and obligations of an
Investor under this Agreement shall be automatically assigned by such Investor
to any transferee of all or any portion of such Investor’s Registrable Shares
who is a Permitted Transferee (as defined below); provided, however, that within
two business days prior to the transfer, (i) the Company is provided notice of
the transfer including the name and address of the transferee and the number of
Registrable Shares transferred; and (ii) that such transferee agrees in writing
to be bound by the terms of this Agreement. (For purposes of this “Agreement, a
“Permitted Transferee” shall mean any Person who (a) is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act and (b) is a transferee of at least 20,000 Registrable Shares as
permitted under the securities laws of the United States). Upon any transfer
permitted by this Section 16, the Company shall be obligated to such transferee
to perform all of its covenants under this Agreement as if such transferee were
an Investor.

     17.     Expenses. Each of the Company and the Investors shall bear its own
expenses in connection with the preparation and negotiation of the Agreement.

84



--------------------------------------------------------------------------------



 



Exhibit A

CERTIFICATE OF SUBSEQUENT SALE

Registrar and Transfer Company
10 Commerce Drive
Cranford, New Jersey 07016
Attention:      

     RE: Sale of Shares of Common Stock of Martek Biosciences Corporation (the
“Company”) pursuant to the Company’s Prospectus dated      (the “Prospectus”)

Ladies and Gentlemen:

     The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

     Selling Stockholder (the beneficial owner):
                                                                                                                        

     Record Holder (e.g., if held in name of nominee):
                                                                                                                

     Restricted Stock Certificate No.(s):
                                                                                                                                    

     Number of Shares Sold:
                                                                                                                                             

     Date of Sale:
                                                                                                                                             

     In the event that you receive a stock certificate(s) representing more
shares of Common Stock than have been sold by the undersigned, then you should
return to the undersigned a newly issued certificate for such excess shares in
the name of the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you
should place a stop transfer on your records with regard to such certificate.



  Very truly yours,



Dated:                                                    
By:                                                          



  Print Name:                                          



  Title:                                                     

cc:   Chief Financial Officer
Martek Biosciences Corporation

     
          

85